Title: From George Washington to Major General Nathanael Greene, 18 February 1780
From: Washington, George
To: Greene, Nathanael


          
            Sir
            Hd Qrs Morristown 18th Feby 1780
          
          As you appear to be of opinion in your letter of this date that the loss of the cattle and perhaps the failure of the attempt, would be the consequence, should the team with the clothing set out

for Albany under the present circumstances of the weather—I think it had better be deferred at least till the prospect of travelling is better—I wish it had been in our power to have taken advantage of the snow in this instance. am &c.
        